1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JONATHAN MUNDO,                                     Case No. 3:18-cv-00543-MMD-WGC
4                                             Plaintiff                     ORDER
5            v.
6     DAWN JONES, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff seeks a 60-day extension of time to file his first amended complaint.

11   (ECF No. 12 at 1). The Court grants the motion for an extension of time. Plaintiff shall

12   file his first amended complaint on or before December 30, 2019. If Plaintiff fails to file a

13   timely first amended complaint, Plaintiff’s federal claims will be dismissed with prejudice

14   for failure to state a claim, and Plaintiff’s state law claims will be dismissed without

15   prejudice due to a lack of jurisdiction. (See ECF No. 10 at 10).

16   II.    CONCLUSION

17          For the foregoing reasons, it is ordered that the motion for extension of time

18   (ECF No. 12) is granted.

19          It is further ordered that Plaintiff shall file his first amended complaint on or before

20   December 30, 2019.

21          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

22   Plaintiff’s federal claims will be dismissed with prejudice for failure to state a claim, and

23   Plaintiff’s state law claims will be dismissed without prejudice due to a lack of jurisdiction.

24          DATED: October 21, 2019.

25
26                                               UNITED STATES MAGISTRATE JUDGE
27
28
